Mr. Presiding Justice Baume delivered the opinion of the court. Abstract of the Decision. 1. Death, § 50b*—when evidence sufficient to show death resulted from, injuries. In an action for the death of a boy alleged to have been caused by being run over by defendant’s motor truck in a public street, evidence held sufficient to show that death resulted from the injuries, where the identity of the boy was clearly established, and though the character and extent of the injuries were not shown, the evidence disclosed that he died within an hour after he was injured, and it also appeared that defendant’s counsel in the examination of witnesses assumed that the boy was killed. 2. Master and servant, § 845*—when act of driving motor truck is within scope of employment. Where a servant was engaged to drive an automobile truck for a bakery over a certain route, and contrary to the instructions of his employer made a trip off his route to take a party home, and after having done so was returning to the bakery when he ran over a boy in the street, held that at the time of the accident the servant was driving the truck in the regular line of his employment. 3. Automobiles and garages, § 3*—sufficiency of declaration to admit proof of driving on wrong side of street. In an action for the death of a boy by being run over in a public street by defendant’s automobile truck, held that the allegations of the declaration in respect to the negligent operation of the truck were sufficiently broad to admit proof in support of a substantive ground of recovery that at the time of the accident the defendant was driving on the wrong side of the street. 4. Automobiles and garages, § 3*—when proof of driving on wrong side of street admissible. In an action for the death of a boy by being run over by defendant’s automobile truck in a public street, evidence that the truck was being driven on the wrong side of the street at the time of the accident, held properly admitted as bearing on pie question of contributory negligence of the boy.